           Case 5:20-cv-03122-EJD Document 19 Filed 06/02/20 Page 1 of 2




 1   DAVID R. SINGH (Bar No. 300840)
     david.singh@weil.com
 2   ANNE CAPPELLA (Bar No. 181402)
     anne.cappella@weil.com
 3
     AUDREY E. STANO (Bar No. 315370)
 4   audrey.stano@weil.com
     NEECKAUN IRANI (Bar No. 324617)
 5   neeckaun.irani@weil.com
     WEIL, GOTSHAL & MANGES LLP
 6   201 Redwood Shores Parkway, 6th Floor
     Redwood Shores, CA 94065-1134
 7
     Telephone: (650) 802-3000
 8   Facsimile: (650) 802-3100

 9   Attorneys for Defendant APPLE INC.
10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                        SAN JOSE DIVISION

14    MAHAN TALESHPOUR, on behalf of himself       Case No. 5:20-cv-03122-EJD
      and all members of the putative class,
15                                                 APPLE INC.’S DISCLOSURE OF
            Plaintiff,                             INTERESTED ENTITIES OR PERSONS
16    v.                                           PURSUANT TO FED. R. CIV. PROC. 7.1(A)
                                                   AND CIVIL LOCAL RULE 3-15
17    APPLE INC.,
18                                                 Dept.: Courtroom 4 – 5th Floor
            Defendant.                             Judge: Honorable Edward J. Davila
19

20

21

22

23

24

25

26

27

28

     DISCLOSURE OF INTERESTED ENTITIES OR                             CASE NO. 5:20-CV-03122-EJD
     PERSONS
              Case 5:20-cv-03122-EJD Document 19 Filed 06/02/20 Page 2 of 2




 1             Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Apple Inc. hereby states that it has
 2   no parent corporations, and there is no publicly held company that owns 10% or more of Apple Inc.’s
 3   stock.
 4             Pursuant to Civil L.R. 3-15, Apple Inc. certifies that, as of this date, other than the named parties,
 5   there is no interest to report.
 6

 7   Dated: June 2, 2020                                      Respectfully submitted,
 8                                                            WEIL, GOTSHAL & MANGES LLP

 9
                                                              By: /s/ David R. Singh
10                                                                  DAVID R. SINGH
11                                                            Attorney for Defendant APPLE INC.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DISCLOSURE OF INTERESTED ENTITIES OR                                            CASE NO. 5:20-CV-03122-EJD
     PERSONS
